DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed May 10, 2022 has been fully considered and entered.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 12, 2022 have all been considered and made of record (note the attached copy of form PTO-1449).
Allowable Subject Matter
Claims 1-10, 12-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical fiber cable defined by claim 1, comprising a layer of flame retardant tape disposed between the porous insulating layer and the second outer surface of the inner jacket in combination with all of the other limitations of claim 1; or
The method defined by claim 16, comprising the steps of winding a layer of a flame retardant tape around the first jacket and applying a porous insulating layer over the flame retardant tape in combination with all of the limitations of claim 16.
Claims 2-10 and 12-15 depend from claim 1, and claims 18-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874